DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HASEGAWA et al. (US 2015/0350489 A1)(hereinafter HASEGAWA).
Re claim 1, HASEGAWA discloses a method for correcting shear in image projections, comprising: stitching a first image and a second image in a first dimension to create a partially stitched image (see ¶ 51 for stitching a first image and a second image in a first dimension to create a partially stitched image (i.e. a combined image 30A in which the two scanned images 20L and 20R shown in FIGS. 5(A) and 5(B) (i.e., two scanned images having the same vertical and horizontal resolutions) have been joined together as shown in fig. 6 paragraph 47)); determining a critical location within the partially stitched image (see ¶ 51 for determining a critical location within the partially stitched image (i.e. the right original image HIR and the left original image HIL have been joined in the combined image 30A such that the reference region SP in the right original image HIR is superimposed over the similar region CP in the left original image HIL as described in fig. 6 paragraph 47)); and stitching the partially stitched image in a second dimension (see ¶s 49, 51 for stitching the partially stitched image in a second dimension (i.e. the combined image 30B is formed using two sets of scan data acquired by reading the original 10 in FIG. 3 at a vertical resolution 1.5 times the horizontal resolution as described in fig. 6 paragraph 48)); wherein the first dimension and the second dimension are orthogonal (see ¶s 47-49, 51 for the first dimension and the second dimension are orthogonal (i.e. the server 400 generates rectangular image data representing an adjusted rectangular image 50 as described in fig. 2 paragraph 53). It should be noted that the generated rectangular image 50 includes orthogonal dimensions)
Re claim 2, HASEGAWA as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the first image and the second image comprise an overlap region (see ¶s 49, 51 for the first image and the second image comprise an overlap region (i.e. component values for pixels in the right original image HIR (i.e., the right-side scanned image 20R), for example, are given priority when setting component values in the combined image 30A for pixels in the overlapping region of the right original image HIR and the left original image HIL as described in fig. 6 paragraph 47))
Re claim 3, HASEGAWA as discussed in claim 2 above discloses all the claim limitations with additional claimed feature further comprising blending the overlap region to generate edge information, wherein stitching the partially stitched image in the second dimension is based on the edge information (see ¶s 47-49 for blending the overlap region to generate edge information, wherein stitching the partially stitched image in the second dimension is based on the edge information (i.e. the combined image 30 can be considered an image formed by combining the right-side scanned image 20R and the left-side scanned image 20L such that the region along the left edge of the right-side scanned image 20R overlaps the region along the right edge of the left-side scanned image 20L as described in fig. 6 paragraph 51))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over HASEGAWA et al. (US 2015/0350489 A1)(hereinafter HASEGAWA) as applied to claims 1, 2 and 3 above, and further in view of Campbell et al. (US 2014/0300686 A1)(hereinafter Campbell).
Re claim 4, HASEGAWA as discussed in claim 2 above discloses all the claim limitations with additional claimed feature wherein stitching the first image and the second image in the first dimension (see ¶ 51 for stitching the first image and the second image in the first dimension (i.e. a combined image 30A in which the two scanned images 20L and 20R shown in FIGS. 5(A) and 5(B) (i.e., two scanned images having the same vertical and horizontal resolutions) have been joined together as shown in fig. 6 paragraph 47))
HASEGAWA fails to explicitly teach creates a warp track. However, the reference of Campbell explicitly teaches creates a warp track (see ¶ 24 for creates a warp track (i.e. Once there are enough keypoints 324, the tracking is based on the spherically warped pixel data 355 on the panorama canvas 326, 350 as shown in fig. 3))
Therefore, taking the combined teachings of HASEGAWA and Campbell as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (warp track) into the system of HASEGAWA as taught by Campbell.
One will be motivated to incorporate the above feature into the system of HASEGAWA as taught by Campbell for the benefit of processing each subsequent frame from a camera by an optical tracking algorithm, which determines the relative change of orientation the camera has made from one frame to the next, wherein once the orientation has been determined, the camera frame is mapped onto the panorama map 120, wherein when a camera frame 370 is projected onto the canvas and a cell becomes completely filled with pixel data 362, keypoints 365 are detected for that cell 362 on the canvas 323, 350 and used in subsequent frames 380 for tracking 390, wherein once there are enough keypoints 324, the tracking is based on the spherically warped pixel data 355 on the panorama canvas 326, 350 in order to ease the processing time when processing each subsequent frame from a camera by an optical tracking algorithm (see figs. 1, 3 ¶s 23-24)
Re claim 5, the combination of HASEGAWA and Campbell as discussed in claim 4 above discloses all the claimed limitations but fails to explicitly teach wherein the critical location is determined based on the warp track. However, the reference of Campbell explicitly teaches wherein the critical location is determined based on the warp track (see ¶ 24 for the critical location is determined based on the warp track (i.e. Once there are enough keypoints 324, the tracking is based on the spherically warped pixel data 355 on the panorama canvas 326, 350 as shown in fig. 3))
Therefore, taking the combined teachings of HASEGAWA and Campbell as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (warp track) into the system of HASEGAWA as taught by Campbell.

Re claim 6, the combination of HASEGAWA and Campbell as discussed in claim 5 above discloses all the claimed limitations but fails to explicitly teach wherein the warp track is temporally smoothed over one or more frames of video data. However, the reference of Campbell explicitly teaches wherein the warp track is temporally smoothed over one or more frames of video data (see ¶ 24 for the warp track is temporally smoothed over one or more frames of video data (i.e. When a camera frame 370 is projected onto the canvas and a cell becomes completely filled with pixel data 362, keypoints 365 are detected for that cell 362 on the canvas 323, 350 and used in subsequent frames 380 for tracking 390. Once there are enough keypoints 324, the tracking is based on the spherically warped pixel data 355 on the panorama canvas 326, 350 as shown in fig. 3). Also, see fig. 5 paragraph 35)
Therefore, taking the combined teachings of HASEGAWA and Campbell as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (warp track) into the system of HASEGAWA as taught by Campbell.
Per claim 6, HASEGAWA and Campbell are combined for the same motivation as set forth in claim 4 above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HASEGAWA et al. (US 2015/0350489 A1)(hereinafter HASEGAWA) as applied to claims 1, 2 and 3 above, and further in view of Xiu et al. (US 2020/0092582 A1)(hereinafter Xiu).
Re claim 7, HASEGAWA as discussed in claim 1 above discloses all the claim limitations with additional claimed feature the partially stitched image (see ¶ 51 for the partially stitched image (i.e. a combined image 30A in which the two scanned images 20L and 20R shown in FIGS. 5(A) and 5(B) (i.e., two scanned images having the same vertical and horizontal resolutions) have been joined together as shown in fig. 6 paragraph 47))
(see fig. 5 ¶s 69, 79 for re-projecting into an Equi-Angular Cubemap spherical projection (i.e. An equi-angular cubemap (EAC) projection may be performed by converting the coordinates between the cube domain and the EAC domain as described in fig. 6 paragraph 66)); and where the critical location is determined within one face of the Equi-Angular Cubemap spherical projection (see fig. 5 ¶s 66, 79 for the critical location is determined within one face of the Equi-Angular Cubemap spherical projection (i.e. EAC may be useful to represent faces which may contain useful spherical information at the region around the face center as described in fig. 6 paragraph 69))
Therefore, taking the combined teachings of HASEGAWA and Xiu as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (Equi-Angular Cubemap spherical projection) into the system of HASEGAWA as taught by Xiu.
One will be motivated to incorporate the above feature into the system of HASEGAWA as taught by Xiu for the benefit of performing an equi-angular cubemap (EAC) projection by converting the coordinates between the cube domain and the EAC domain, for example, based on the tangent of the angle of a spherical sample on the cube sampling grid in order to improve efficiency when EAC may be useful to represent faces which may contain useful spherical information at the region around the face center (see fig. 6 ¶s 66, 69)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HASEGAWA et al. (US 2015/0350489 A1)(hereinafter HASEGAWA), and further in view of Campbell et al. (US 2014/0300686 A1)(hereinafter Campbell).
Re claim 8, HASEGAWA discloses an apparatus configured to partially correct shear artifacts in image projections, comprising: a first camera (see ¶ 133 for a camera); a processor (see ¶ 6 for a processor); and a non-transitory computer-readable medium comprising one or more instructions which, when executed by the processor, causes the apparatus to (see ¶ 6 for a memory storing computer-readable instructions therein. The computer-readable instructions, when executed by the processor): capture a first image and a second image (see ¶ 133 for capture a first image and a second image (i.e. capturing images)); partially stitch the first image and the second image in at least a first dimension to create a partially stitched image (see ¶ 51 for partially stitch the first image and the second image in at least a first dimension to create a partially stitched image (i.e. a combined image 30A in which the two scanned images 20L and 20R shown in FIGS. 5(A) and 5(B) (i.e., two scanned images having the same vertical and horizontal resolutions) have been joined together as shown in fig. 6 paragraph 47)); and provide the partially stitched image to another device (see ¶s 51, 53 for provide the partially stitched image to another device (i.e. the CPU 410 transmits the rectangular image data produced in S45 to the multifunction peripheral 200. The rectangular image data is associated with resolution data indicating the vertical and horizontal resolutions of the rectangular image 50. The combined image data is made available to the user as described in figs. 1-2 paragraph 54))
HASEGAWA fails to explicitly teach and a second camera. However, the reference of Campbell explicitly teaches and a second camera (see ¶ 22 for a second camera (i.e. camera 110))
Therefore, taking the combined teachings of HASEGAWA and Campbell as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (a second camera) into the system of HASEGAWA as taught by Campbell.
One will be motivated to incorporate the above feature into the system of HASEGAWA as taught by Campbell for the benefit of projecting the first frame received from the camera 110, wherein each 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over HASEGAWA et al. (US 2015/0350489 A1)(hereinafter HASEGAWA) as applied to claim 8 above, and further in view of Campbell et al. (US 2014/0300686 A1)(hereinafter Campbell), and further in view of Macmillan et al. (US 2018/0025467 A1)(hereinafter Macmillan). 
Re claim 9, the combination of HASEGAWA and Campbell as discussed in claim 8 above discloses all the claimed limitations but fails to explicitly teach wherein the first camera and the second camera comprise hyper-hemispherical cameras that overlap at a meridian. However, the reference of Macmillan explicitly teaches wherein the first camera and the second camera comprise hyper-hemispherical cameras that overlap at a meridian (see ¶ 24 for the first camera and the second camera comprise hyper-hemispherical cameras that overlap at a meridian (i.e. The hemispherical cameras 110 are imaging devices with a field of view (FOV) that extend beyond the FOV of a half-sphere, as shown by the overlapping hemispherical FOVs 115 in FIG. 1. In other words, in spherical coordinates, assuming a zenith perpendicular to and at the mid-point of the line in-between the two hemispherical cameras 110 (shown as a thin white strip in FIG. 1), the FOV of the hemispherical cameras 110 extends 360 degrees along the azimuthal coordinate and in excess of 180 degrees in the polar coordinate as described in fig. 24 paragraph 24))
Therefore, taking the combined teachings of HASEGAWA, Campbell and Macmillan as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (hyper-hemispherical cameras) into the system of HASEGAWA as taught by Macmillan.

Re claim 10, the combination of HASEGAWA, Campbell and Macmillan as discussed in claim 9 above discloses all the claimed limitations but fails to explicitly teach wherein the first dimension is orthogonal to the meridian. However, the reference of Macmillan explicitly teaches wherein the first dimension is orthogonal to the meridian (see ¶ 24 for the first dimension is orthogonal to the meridian (i.e. a zenith perpendicular to and at the mid-point of the line in-between the two hemispherical cameras 110 (shown as a thin white strip in FIG. 1), the FOV of the hemispherical cameras 110 extends 360 degrees along the azimuthal coordinate and in excess of 180 degrees in the polar coordinate as described in fig. 24 paragraph 24))
Therefore, taking the combined teachings of HASEGAWA, Campbell and Macmillan as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (meridian) into the system of HASEGAWA as taught by Macmillan.
One will be motivated to incorporate the above feature into the system of HASEGAWA as taught by Macmillan for the benefit of assuming a zenith perpendicular to and at the mid-point of the line in-between the two hemispherical cameras 110 (shown as a thin white strip in FIG. 1), the FOV of the hemispherical cameras 110 extends 360 degrees along the azimuthal coordinate and in excess of 180 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over HASEGAWA et al. (US 2015/0350489 A1)(hereinafter HASEGAWA) as applied to claim 8 above, and further in view of Campbell et al. (US 2014/0300686 A1)(hereinafter Campbell), and further in view of Shon et al. (US 2008/0273598 A1)(hereinafter Shon). 
Re claim 11, the combination of HASEGAWA and Campbell as discussed in claim 8 above discloses all the claim limitations with additional claimed feature taught by HASEGAWA the partially stitched image (see ¶ 51 for the partially stitched image (i.e. a combined image 30A in which the two scanned images 20L and 20R shown in FIGS. 5(A) and 5(B) (i.e., two scanned images having the same vertical and horizontal resolutions) have been joined together as shown in fig. 6 paragraph 47))
HASEGAWA fails to explicitly teach wherein the apparatus further comprises a codec, where the first image and the second image exceed a size constraint of the codec, and where fits the size constraint of the codec. However, the reference of Shon explicitly teaches wherein the apparatus further comprises a codec, where the first image and the second image exceed a size constraint of the codec, and where fits the size constraint of the codec (see ¶s 104-105 for the apparatus further comprises a codec (i.e. a video decoding unit of the digital video codec as described in fig. 19 paragraph 103), where the first image and the second image exceed a size constraint of the codec (i.e. the size of the encoded video data exceeds the frame memory capacity as described in paragraph 36), and where fits the size constraint of the codec (i.e. Selecting the horizontal size of the frame buffer can prevent the size of the video data recorded in the frame memory 100 from exceeding the capacity of the frame memory 100 as described in fig. 19 paragraph 110))
 would have been obvious before the effective filing date of the claimed invention to incorporate this feature (exceed) into the system of HASEGAWA as taught by Shon.
One will be motivated to incorporate the above feature into the system of HASEGAWA as taught by Shon for the benefit of selecting the horizontal size of the frame buffer to prevent the size of the video data recorded in the frame memory 100 from exceeding the capacity of the frame memory 100, because the horizontal size of the frame memory 100 is not smaller than the horizontal size of the buffer memory 80, the horizontal size of the video data becomes smaller than the horizontal size of the frame memory 100 in order to improve efficiency when selecting the horizontal size of the frame buffer to prevent the size of the video data recorded in the frame memory 100 from exceeding the capacity of the frame memory 100 (see fig. 19 ¶ 110)
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over HASEGAWA et al. (US 2015/0350489 A1)(hereinafter HASEGAWA) as applied to claim 8 above, and further in view of Campbell et al. (US 2014/0300686 A1)(hereinafter Campbell), and further in view of Baker (US 2014/0340427 A1)(hereinafter Baker). 
Re claim 12, the combination of HASEGAWA and Campbell as discussed in claim 8 above discloses all the claim limitations with additional claimed feature taught by HASEGAWA wherein the one or more instructions, when executed by the processor, further causes the apparatus to (see ¶ 6 for the one or more instructions, when executed by the processor, further causes the apparatus): 
HASEGAWA fails to explicitly teach generate a warp track based on the partially stitched image; and provide the warp track to the other device. However, the reference of Baker explicitly teaches generate a warp track based on the partially stitched image (see ¶s 17, 21, 44 for generate a warp track based on the partially stitched image (i.e. this coordinate transformation that was performed in step S800 is used to warp the image data for projection and display purposes to form the image to the Az-E1 coordinate system as described in figs. 1-3 paragraph 38)); and provide the warp track to the other device (see ¶ 38 for provide the warp track to the other device (i.e. generate regular image data by warping, for regular display screen. Also, graphics display processor 170 can render the Az-El panoramic image data for display on a regular display monitor, a 3D display monitor, or a spherical or partially curved monitor for user viewing as described in fig. 4 paragraph 44))
Therefore, taking the combined teachings of HASEGAWA, Campbell and Baker as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (provide) into the system of HASEGAWA as taught by Baker.
One will be motivated to incorporate the above feature into the system of HASEGAWA as taught by Baker for the benefit of having a graphics display processor 170 can process the data of the pixels and the associated coordinate data that is based on the Az-El coordinate system to generate regular image data by warping, for regular display screen, wherein graphics display processor 170 can render the Az-El panoramic image data for display on a regular display monitor, a 3D display monitor, or a spherical or partially curved monitor for user viewing in order to ease the processing time and have a user friendly interaction (see fig. 4 ¶ 44)
Re claim 13, the combination of HASEGAWA, Campbell and Baker as discussed in claim 12 above discloses all the claim limitations with additional claimed feature taught by HASEGAWA wherein the one or more instructions, when executed by the processor, further causes the apparatus (see ¶ 6 for the one or more instructions, when executed by the processor, further causes the apparatus) to unidirectionally stitch the partially stitched image in a critical location (see ¶ 51 for unidirectionally stitch the partially stitched image in a critical location (i.e. the right original image HIR and the left original image HIL have been joined in the combined image 30A such that the reference region SP in the right original image HIR is superimposed over the similar region CP in the left original image HIL as described in fig. 6 paragraph 47)) 
(see ¶s 17, 21, 44 for based on the warp track (i.e. this coordinate transformation that was performed in step S800 is used to warp the image data for projection and display purposes to form the image to the Az-E1 coordinate system as described in figs. 1-3 paragraph 38))
Therefore, taking the combined teachings of HASEGAWA, Campbell and Baker as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (based on the warp track) into the system of HASEGAWA as taught by Baker.
One will be motivated to incorporate the above feature into the system of HASEGAWA as taught by Baker for the benefit of having a graphics display processor 170 can process the data of the pixels and the associated coordinate data that is based on the Az-El coordinate system to generate regular image data by warping, for regular display screen, wherein graphics display processor 170 can render the Az-El panoramic image data for display on a regular display monitor, a 3D display monitor, or a spherical or partially curved monitor for user viewing in order to ease the processing time and have a user friendly interaction (see fig. 4 ¶ 44)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2007/0159524 A1)(hereinafter Kim).
Re claim 15, Kim discloses an apparatus configured to partially correct shear artifacts in image projections, comprising: a display (see ¶ 76 for a display); a processor (see ¶ 57 for a processor); and a non-transitory computer-readable medium comprising one or more instructions which, when executed by the processor, causes the apparatus to (see ¶ 82 for computer readable medium including a program instruction for executing various operations realized by a computer. It should be noted that the computer includes a processor): obtain a partially stitched image (see figs. 4, 11 ¶s 50-51 for obtain a partially stitched image (i.e. In this case, as shown in 210 of FIG. 2, two images are overlapped with each other by 1/4 to 3/4 of a width and by 0 to 1/8 of a height to find a location that a sum of square difference (SSD) of data, as shown in Equation 1, is a minimum. Namely, in a location where an SSD between two image data is minimized, two images are stitched to each other as shown in 220 of FIG. 2, thereby completing a panoramic image as described in paragraph 49). Also, see fig. 12 paragraphs 54-56); perform shear correction in a critical location of the partially stitched image to generate a corrected image (see fig. 19 ¶s 76-78 for perform shear correction in a critical location of the partially stitched image to generate a corrected image (i.e. shear correction with respect to input source images are performed as described in fig. 4 paragraph 79)); and render the corrected image (see fig. 19 ¶ 79 for render the corrected image (i.e. rendering the corrected image as described in fig. 4))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2007/0159524 A1)(hereinafter Kim) as applied to claim 15 above, and further in view of Xiu et al. (US 2020/0092582 A1)(hereinafter Xiu).
Re claim 16, Kim as discussed in claim 15 above discloses all the claim limitations with additional claimed feature wherein the corrected image comprises the shear correction is performed (see fig. 19 ¶s 76-78 for the shear correction is performed (i.e. shear correction with respect to input source images are performed as described in fig. 4 paragraph 79))
Kim fails to explicitly teach an Equi-Angular Cubemap spherical projection and within one face of the Equi-Angular Cubemap spherical projection. However, the reference of Xiu explicitly teaches an Equi-Angular Cubemap spherical projection and within one face of the Equi-Angular Cubemap spherical projection (see fig. 5 ¶ 79 for an Equi-Angular Cubemap spherical projection and within one face of the Equi-Angular Cubemap spherical projection (i.e. An equi-angular cubemap (EAC) projection may be performed by converting the coordinates between the cube domain and the EAC domain as described in fig. 6 paragraph 66, furthermore, EAC may be useful to represent faces which may contain useful spherical information at the region around the face center as described in fig. 6 paragraph 69))
Therefore, taking the combined teachings of Kim and Xiu as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (Equi-Angular Cubemap spherical projection) into the system of Kim as taught by Xiu.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2007/0159524 A1)(hereinafter Kim) as applied to claim 15 above, and further in view of Xiu et al. (US 2020/0092582 A1)(hereinafter Xiu), and further in view of Takenaka et al. (US 2015/0062363 A1)(hereinafter Takenaka).
Re claim 17, the combination of Kim and Xiu as discussed in claim 16 above discloses all the claim limitations with additional claimed feature taught by Kim wherein the shear correction (see fig. 19 ¶s 76-78 for the shear correction (i.e. shear correction with respect to input source images are performed as described in fig. 4 paragraph 79))
Kim fails to explicitly teach comprises a one-dimensional stitch. However, the reference of Takenaka explicitly teaches comprises a one-dimensional stitch (see fig. 1 ¶ 61 for a one-dimensional stitch (i.e. images are combined with each other, thereby generating an omni-directional spherical image))
Therefore, taking the combined teachings of Kim, Xiu and Takenaka as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (one-dimensional stitch) into the system of Kim as taught by Takenaka.
One will be motivated to incorporate the above feature into the system of Kim as taught by Takenaka for the benefit of generating an omni-directional spherical image using the omni-directional spherical image capturing apparatus capable of capturing images in all directions from a capture point, 
Re claim 18, the combination of Kim, Xiu and Takenaka as discussed in claim 17 above discloses all the claimed limitations but fails to explicitly teach wherein the one-dimensional stitch is unidirectional. However, the reference of Takenaka explicitly teaches wherein the one-dimensional stitch is unidirectional (see fig. 1 ¶ 61 for the one-dimensional stitch is unidirectional (i.e. images are combined with each other, thereby generating an omni-directional spherical image))
Therefore, taking the combined teachings of Kim, Xiu and Takenaka as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (one-dimensional stitch) into the system of Kim as taught by Takenaka.
Per claim 18, Kim, Xiu and Takenaka are combined for the same motivation as set forth in claim 17 above.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2007/0159524 A1)(hereinafter Kim) as applied to claim 15 above, and further in view of Xiu et al. (US 2020/0092582 A1)(hereinafter Xiu), and further in view of Takenaka et al. (US 2015/0062363 A1)(hereinafter Takenaka), and further in view of KAUFF et al. (US 2014/0104378 A1)(hereinafter KAUFF).
Re claim 19, the combination of Kim, Xiu and Takenaka as discussed in claim 16 above discloses all the claimed limitations with additional claimed feature taught by Kim wherein the shear correction (see fig. 19 ¶s 76-78 for the shear correction (i.e. shear correction with respect to input source images are performed as described in fig. 4 paragraph 79))
(see ¶ 77 for a two-dimensional (2D) stitch as shown in fig. 7)
Therefore, taking the combined teachings of Kim, Xiu, Takenaka and KAUFF as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (two-dimensional stitch) into the system of Kim as taught by KAUFF.
One will be motivated to incorporate the above feature into the system of Kim as taught by KAUFF for the benefit of having a processor 40 that may be provided so as to stitch together all the right-hand channel pictures or fields of view 40a and 42a on the one hand and all the pictures of fields of view 501 and 521 of the left-hand channel cameras on the other hand so as to obtain, separately, one two-dimensional panoramic view for the left channel and another continuous panoramic picture for the other channel while respecting the above requirements on panoramic or semi-panoramic stereo content of high quality in order to ease the processing time when stitching pictures to obtain one two-dimensional panoramic view (see fig. 7 ¶ 77)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2007/0159524 A1)(hereinafter Kim) as applied to claim 15 above, and further in view of Xiu et al. (US 2020/0092582 A1)(hereinafter Xiu), and further in view of Takenaka et al. (US 2015/0062363 A1)(hereinafter Takenaka), and further in view of KAUFF et al. (US 2014/0104378 A1)(hereinafter KAUFF), and further in view of Shon et al. (US 2008/0273598 A1)(hereinafter Shon).
Re claim 20, the combination of Kim, Xiu, Takenaka and KAUFF as discussed in claim 19 above discloses all the claim limitations with additional claimed feature taught by Kim the partially stitched image (see figs. 4, 11 ¶s 50-51 for the partially stitched image (i.e. In this case, as shown in 210 of FIG. 2, two images are overlapped with each other by 1/4 to 3/4 of a width and by 0 to 1/8 of a height to find a location that a sum of square difference (SSD) of data, as shown in Equation 1, is a minimum. Namely, in a location where an SSD between two image data is minimized, two images are stitched to each other as shown in 220 of FIG. 2, thereby completing a panoramic image as described in paragraph 49). Also, see fig. 12 paragraphs 54-56)
Kim fails to explicitly teach further comprising a codec characterized by a size constraint, wherein fits within the size constraint, and wherein the corrected image fits within the size constraint. However, the reference of Shon explicitly teaches further comprising a codec characterized by a size constraint, wherein fits within the size constraint, and wherein the corrected image fits within the size constraint (see ¶s 104-109 for a codec (i.e. a video decoding unit of the digital video codec as described in fig. 19 paragraph 103), characterized by a size constraint, wherein fits within the size constraint, and wherein the corrected image fits within the size constraint (i.e. Selecting the horizontal size of the frame buffer can prevent the size of the video data recorded in the frame memory 100 from exceeding the capacity of the frame memory 100 as described in fig. 19 paragraph 110))
Therefore, taking the combined teachings of Kim, Xiu, Takenaka, KAUFF and Shon as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (size constraint) into the system of Kim as taught by Shon.
One will be motivated to incorporate the above feature into the system of Kim as taught by Shon for the benefit of selecting the horizontal size of the frame buffer to prevent the size of the video data recorded in the frame memory 100 from exceeding the capacity of the frame memory 100, because the horizontal size of the frame memory 100 is not smaller than the horizontal size of the buffer memory 80, the horizontal size of the video data becomes smaller than the horizontal size of the frame memory 100 in order to improve efficiency when selecting the horizontal size of the frame buffer to prevent the size of the video data recorded in the frame memory 100 from exceeding the capacity of the frame memory 100 (see fig. 19 ¶ 110)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/22/2021


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484                                                                                                                                                                                                        
/JOSE M. MESA/
Examiner
Art Unit 2484